               Case 1:19-cr-02032-SMJ                        ECF No. 210-17                 filed 09/24/20             PageID.1739 Page 1 of 1
                                                                            - 1 of 1 -
   FD-302 (Rev. 5-8-10)

                                                     FEDERAL BUREAU OF INVESTIGATION




                                                                                                                             Date of entry       06/20/2019



               LINDEL LAFOLLETTE, date of birth (DOB) 01/10/1958, was interviewed at
           4982 Progressive Rd, Wapato, WA. After being advised of the identity of the
           interviewing Agent, also present was Det. Dan Cypher (YSO) and the nature of
           the interview, LAFOLLETTE provided the following information:

           LAFOLLETTE was read Photographic Lineup instructions and allowed to read
           them. LAFOLLETTE and writer subsequently signed the instructions. LAFOLLETTE
           reviewed four sets of photographs containing six photographs each. The
           groups are numbered 5032, 5033, 5034, and 5035. During the review LAFOLLETTE
           provided the following information:

           5032 - LAFOLLETTE did not identify anyone.

           5033 - LAFOLLETTE did not identify anyone.

           5034 - LAFOLLETTE stated that #4 (MORRIS JACKSON)possibly looks like the guy
           that had blue shorts, a hat over his head and had the shotgun. Then
           LAFOLLETTE said "that is the person that shot me and had the shotgun,"
           identifying him as the shooter with the shotgun. LAFOLLETTE stated that #2
           (QUENTINE SAMPSON)looks sort of like the other shooter but did not identify
           him.

           5035 - LAFOLLETTE did not identify anyone. He did not see a female.

              During the interview, LAFOLLETTE notified that he has health issues and
           sometimes has short term memory loss.

              The signed instructions and lineups will be made part of the
           investigative file.




                                                                                                                                                           DEFENDANT'S EXHIBIT


                                                                                                                                                                 1016
      Investigation on    06/09/2019           at   Wapato, Washington, United States (In Person)

      File #   198A-SE-3120298                                                                                                  Date drafted    06/19/2019

      by   Ronald T. Ribail
     This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
     to be distributed outside your agency.

U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                                                                                               000000963
